Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 21, 2014

                                    No. 04-14-00258-CV

IN RE: A PURPORTED LIEN OR CLAIM AGAINST HELVETIA ASSET RECOVERY
                               INC.,

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18394
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
       The District Clerk's notification of late record is hereby NOTED. The clerk's record is
due on or before June 6, 2014.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court